Citation Nr: 0625412	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  05-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1963 through 
August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veteran's Claims Assistance Act of 2000 (VCAA), the 
VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence the VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In the instant case, the veteran was granted service 
connection for bilateral hearing loss, and assigned a 
noncompensable rating, by a rating decision in May 2004.  
While the veteran was provided with the required notice with 
respect to his claim for service connection for bilateral 
hearing loss, the veteran was not provided with notice of 
what type of information and evidence was necessary to 
substantiate his claim for an increased rating or to 
establish an effective date.

Subsequent to receiving the veteran's notice of disagreement 
with the initial rating assigned after the grant of service 
connection, the RO should have sent the veteran a letter 
notifying him of the information and evidence necessary to 
substantiate a claim for an increased rating and effective 
date, what information and evidence the VA would seek to 
obtain and what the veteran was responsible for providing, 
and informing the veteran to submit any pertinent evidence in 
his possession.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, the RO did not issue any such notification 
to the veteran regarding his claim for an initial compensable 
rating, nor for the establishment of an effective date.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran with 
proper VCAA notice of the information 
and evidence necessary to substantiate 
his claim for an increased rating and 
an effective date, including; notice of 
what evidence, if any, the veteran is 
expected to obtain and submit, what 
evidence will be retrieved by the VA, 
and inform the veteran that he should 
provide any evidence in his possession 
that pertains to the claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 C.F.R. § 3.159.

2.  After the foregoing, the AMC should 
readjudicate the veteran's claim and issue 
a supplemental statement of the case, 
taking into consideration all evidence 
submitted by the veteran after the April 
2005 statement of the case.  The veteran 
should be given an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



